415 So. 2d 908 (1982)
Antonio TORROS and Alberto Torros, Appellants,
v.
STATE of Florida, Appellee.
No. 82-138.
District Court of Appeal of Florida, Second District.
June 30, 1982.
Jerry Hill, Public Defender, and Michael E. Raiden, Asst. Public Defender, Bartow, for appellants.
Jim Smith, Atty. Gen., Tallahassee, and William E. Taylor, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Appellants Antonio and Alberto Torros challenge a special condition of their probation providing: "If found to be an illegal alien, you are to be deported to Cuba." They correctly point out that deportation is a federal matter, see Almeida-Sanchez v. United States, 413 U.S. 266, 93 S. Ct. 2535, 37 L. Ed. 2d 596 (1973). The trial court thus had no authority to order their deportation, and the provision therefor must be stricken. The trial court may, however, recommend to the appropriate federal authorities that appellants be deported if the court deems it advisable.
Accordingly, the special condition that appellants be deported if found to be illegal aliens is stricken from the order placing them on probation. The order is otherwise affirmed.
HOBSON, Acting C.J., and BOARDMAN and OTT, JJ., concur.